Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4, 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2, “said lowermost shelf” lacks an antecedent basis. Claims 11, 12 and 16 make the same error.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2... are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006158805 to Saito et al (Saito).
Referring to Figures 1-3 and ¶¶ 15, 22 & 29, Saito discloses, as recited in claim 1, “a food merchandising display unit [1] comprising (a.) a housing [2] having at least one opening at a front thereof; (b.) a lower chamber [3]... at least one food display shelf [20]... above the lower chamber defining at least one upper chamber [9]... wherein an upper surface of the... shelf is located in the... upper chamber; and (d.) at least one light source [24]... on a lower surface of said ... shelf [20].”
As recited in claim 2, Saito discloses an “electronic heating element [21]... underneath the upper surface of at least one of said shelves [22].”
As recited in claim 3, Saito discloses “a ceiling above the uppermost chamber [9] of said unit, said ceiling having at least one light source [24] and at least one heating element [23]... on a lower surface thereof.”
As recited in claim 4, Saito discloses “at least one heating element [21]... on a lower surface of said lowermost shelf [11].”
As recited in claim 5, Saito discloses “insulation [8]... on a lowermost shelf [11]” (see Figures 1 & 2 and ¶ 16).
	As recited in claims 6 and 7, Saito discloses “at least one sensor [27]... in each of said chambers [3, 9] for detecting the temperature in said lower chamber” (see ¶ 25).
As recited in claim 9, Saito discloses “at least one closable door [16] on a front of said unit” (see Figs. 1 & 2,  ¶ 16).
Allowable Subject Matter
Claims 10 and 18-20 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/             Primary Examiner, Art Unit 3761                                                                                                                                                                                           	5/27/22